DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species III (claims 1-10, 23-29) in the reply filed on 6/9/2022 is acknowledged.  However, upon further review, claim 25 directed to a non-elected embodiment and is thus hereby WITHDRAWN.  Claims 1-10, 23-24, 26-29 are examined accordingly.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lumen”, “delivery wire”, “interventional element” of claim 4-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, the scope of the claims is unclear because applicant fails to provide an adequate description of an interventional element within and without the catheter lumen as recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2012/0055828 to Kennedy et al. (Kennedy).
Regarding claim 1, Kennedy discloses a medical device package (Fig 10) comprising a tray (905) defining a recess configured to receive an elongated medical device (970) therein, a lid (910) configured to cover at least a portion of the recess and retain the elongated medical device therein, a retention aperture (990) formed in the lid, the aperture configured to provide a clinician with access to a medical device disposed within the recess to releasably retain the elongated medical device with respect to the tray (¶0077).
Regarding claim 3, Kennedy further discloses retention aperture configured to receive clinician’s thumb or finger (¶0077).
Regarding claim 26, Kennedy further discloses tray and lid comprising thermoplastic material (¶0073).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10, 23-24, 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2008/0023346 to Vonderwalde.
Regarding claim 1, Vonderwalde discloses a medical device package (Fig 2a) comprising a tray (25) defining a recess (27) configured to receive an elongated medical device (10) therein, a lid (26) configured to cover at least a portion of the recess and retain the elongated medical device therein, a retention aperture (34) formed in the lid, the aperture configured to provide a clinician with access to a medical device disposed within the recess to releasably retain the elongated medical device with respect to the tray (¶0085).
Regarding claim 4, Vonderwalde further discloses a medical device disposed within the recess (27), the device comprising a catheter (10) having a lumen, a delivery wire (11) extending through the catheter lumen, an interventional element (16) coupled to a distal end portion of the delivery wire wherein in sheathed state, the element is capable of being disposed within the lumen and unsheathed state, the element is capable of being disposed distal to distal end of the lumen since it has the structure as recited.
Regarding claim 5-6, Vonderwalde further discloses the package capable of use as recited since it has the structure as recited.
Regarding claim 7, Vonderwalde further discloses recess (27) comprising a lumen of an outer sheath (18).
Regarding claim 10, Vonderwalde further discloses distal end portion (30) of the recess (27) comprises an enlarged region configured to receive a distal end portion (16) of elongated medical device therein.
Regarding claim 23, Vonderwalde further discloses a sheath (18) configured to be disposed within the recess (27) and to receive the elongated medical device therein.
Regarding claim 24, Vonderwalde further discloses distal end of the sheath (at 21) disposed proximal retention aperture (34).
Regarding claim 27, Vonderwalde further discloses lid configured to be snap-fit to the tray (¶0085).

Claim(s) 1, 8-9, 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2001/0004966 to Warnecke.
Regarding claim 1, Warnecke discloses a medical device package (Fig 1) comprising a tray (2) defining a recess (10) configured to receive an elongated medical device (6) therein, a lid (4) configured to cover at least a portion of the recess and retain the elongated medical device therein, a retention aperture (20) formed in the lid, the aperture configured to provide a clinician with access to a medical device disposed within the recess to releasably retain the elongated medical device with respect to the tray (¶0041).
Regarding claim 8, Warnecke further discloses the recess defining a spiral channel having a proximal aperture (11) at a radially outermost portion of the tray (Fig 2).
Regarding claim 9, Warnecke further discloses the recess configured to receive the elongated medial device (6) in coiled state.
Regarding claim 29, Warnecke further discloses recess (10) extends around entirety of a perimeter of the tray (Fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy.
Regarding claim 2, Kennedy discloses the package of claim 1 but does not teach the recited dimensions of the retention aperture (990).  However, one of ordinary skill in the art would have found it obvious to change the size of the aperture to lie in the range as recited since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of US Patent No. 5,249,673 to Sinn.
Regarding claim 28, Kennedy discloses the package of claim 1 but does not teach the lid welded to the tray.  However, Sinn discloses a package and in particular discloses lid (18) welded to tray (16) (col. 2, ll. 10-15).  One of ordinary skill in the art would have found it obvious to attach the lid and tray with functionally equivalent attachment such as weld rather than the attachment disclosed by Kennedy to attach the lid and weld since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735